Citation Nr: 1646985	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-44 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for disability of the cervical spine, including degenerative disc disease, status post cervical discectomy and fusion, and spinal stenosis.

2. Entitlement to an earlier effective date for the award of service connection for degenerative disc disease of the lumbar spine, status post lumbar laminectomy with bilateral L3-4 and L4-5 foraminotomies. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1977, and from October 1978 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009, January 2015, and December 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Board remanded this case in May 2014 for further development. 

The Veteran and a friend testified at a hearing before the undersigned in August 2011.  A transcript is of record. 

The issue of entitlement to an earlier effective date of service connection for the lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's cervical spine disability does not result from disease or injury incurred or aggravated during active service. 

2. The Veteran's cervical spine disability was not caused or aggravated by the service-connected lumbar spine disability. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, correspondence sent to the Veteran satisfied the notice requirements under the VCAA, including those applicable to service connection claims, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records have been associated with the claims file, including service treatment records (STRs), VA treatment records, and private treatment records to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  

A VA examination has been performed and medical opinion provided adequate to make a fully informed decision on the claim.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

The Board remanded this claim in May 2014.  The Board finds substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


II. Merits of the Appeal

The Veteran seeks service connection for a cervical spine disability, including degenerative disc disease.  As reflected in her August 2011 hearing testimony, she states that it is related to an episode of upper back problems during service, which made it difficult to move her neck.  Alternatively, she states that it was caused or aggravated by her service-connected lumbar spine disability due to malalignment of the spine.  For the following reasons, the Board finds that service connection for disability of the cervical spine is not established. 


A. Applicable Law

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For chronic diseases listed under 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service or during a presumptive period following service separation, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If chronicity during service is not established, then service connection may be granted by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b).  This requires evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is also a presumption of service connection for osteoarthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In addition, service connection may be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be granted for any increase in severity of a disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  In order to establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).    


B. Evidentiary Standard

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


C. Analysis

The preponderance of the evidence weighs against service connection on a direct or secondary basis.  The STR's show that the Veteran experienced a sudden onset of latissimus dorsi pain with some limitation in range of motion of the neck in August 1983.  It was diagnosed as an acute muscle spasm.  The pain began in the thoracic spine and spread outward below the scapula.  The Veteran did not report pain in the cervical spine itself, but she could not initially turn her head.  Thereafter, there is no mention of cervical spine problems in the service treatment records, and her spine and neck were evaluated as normal at separation.  

The post-service treatment records show that symptoms associated with cervical spine pathology, principally quadriparesis of the upper extremities, initially developed around 2007.  A December 2007 magnetic resonance imaging (MRI) study of the cervical spine revealed disc herniations at several levels, and a December 2007 X-ray study showed spondylosis with disk space narrowing and osteophyte formations.  The December 2007 x-ray study reflects that the Veteran reported a three-week history of right-sided neck pain and numbness from just above the elbow to the fingers.  There is no evidence of an earlier onset of symptoms.  VA and private treatment records spanning decades prior to that time reflect no complaints or findings regarding the cervical spine, although they document other orthopedic conditions.  The Veteran has not stated that she experienced ongoing cervical spine symptoms after service. 

A VA medical examination of the Veteran's cervical spine was performed in August 2014.  The examiner, a medical doctor, diagnosed degenerative disc disease of the cervical spine, status post cervical discectomy and fusion performed in February 2008, and spinal stenosis.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's cervical spine pathology was less likely than not incurred or caused by an in-service disease, injury, or event, including the episode of latissimus dorsi pain with some neck limitation in August 1983.  The examiner explained that there was no documentation of neck symptoms other than a brief period of some limitation when the Veteran turned her head to the left, which was associated with pain and muscle spasm in the thoracic spine, latissimus dorsi muscle, and trapezius muscle.  The examiner noted that this limitation resolved the next day after physical therapy.  The examiner concluded that the Veteran's neck symptom was from pain with turning her head and stretching the involved muscles in the upper back, and not due to any cervical spine condition.  

The examiner further noted that there was no evidence of any neck or upper back condition or complaint in the STRs throughout the remainder of the Veteran's service, and not until 2007, which was more than twenty years after service separation.  The examiner also observed that the Veteran had been in a significant motor vehicle accident in 2004, which was more likely the source of the Veteran's cervical spine symptoms. 

Regarding secondary service connection, the August 2014 VA examiner concluded that the Veteran's cervical spine disability was less likely as not caused or aggravated by the service-connected lumbar spine disability, including due to any associated malalignment.  The examiner explained that there was no evidence of a cervical spine condition until 2007, which was three years after the motor vehicle accident.  If the neck condition was due to the back condition, there would be evidence of neck complaints much sooner, as the back condition began in 1973, according to the examiner.  

The examiner further stated that it was not common for the Veteran's type of lumbar spine condition to cause a neck condition, noting that while the entire spine can be affected by degenerative change, this does not mean that degenerative change in one segment of the spine caused it in the other.  In this regard, the examiner explained that the neck, or cervical spine, does not biomechanically compensate for a lower spine condition as do weight-bearing joints.  For example, if  a right knee condition is present, the left knee will bear the burden of compensating for the bad right knee, and with time, degenerative change can occur in the previously normal left knee, according to the examiner.  Such a relationship did not exist with regard to the upper and lower spine.  

Moreover, the examiner noted that the Veteran's cervical spine condition was actually worse and progressed more quickly than the lumbosacral spine condition and required surgical intervention first.  If the back disability had caused the spine condition, the reverse phenomenon would be expected.  

Finally, concerning the issue of malalignment associated with the Veteran's lumbar spine disability, the examiner explained that the Veteran's degree of lumbar scoliosis was slight and did not involve the thoracic or cervical spine, and so was not likely to cause any neck problems.  The neck condition was also not aggravated by the low back condition, since there was no pathophysiologic mechanism of a causal relationship between the neck condition and the low back condition; they were separate and distinct conditions. 

The August 2014 VA examiner's opinion is highly probative, as it represents the informed conclusion of an objective medical professional and is supported by a thorough explanation specific to the facts of the Veteran's medical history.  The examiner essentially found that the latissimus dorsi pain involving the upper back during service did not represent a cervical spine condition.  The Veteran's limited motion of the neck at the time was due to the upper back symptoms and not due to symptomatology or pathology of the cervical spine.  The examiner thus concluded that since the earliest evidence of cervical spine symptoms or pathology was many years after service separation, there was no link to any disease, injury, or event in service.  The evidence bears out the facts cited by the examiner in support of the conclusion, as the VA and private treatment records show no diagnosis or complaint of cervical spine problems until 2007, at which time the Veteran reported that the onset of symptoms was three weeks earlier.  The Veteran has not stated that she otherwise experienced cervical spine problems during or since active service prior to that time. 

The Board notes that the examiner also observed that the Veteran's cervical spine condition was likely related to a motor vehicle accident that occurred in January 2004.  The VA treatment records show that the Veteran sustained "significant" injuries in that accident which prevented her from working, including two pelvic fractures.  However, they do not indicate that the Veteran injured her cervical spine in that accident.  Nevertheless, as the examiner's opinion did not turn on what actually caused the cervical spine pathology, but rather on whether there was a link to service, including the lattimus dorsi pain, there is no need to determine its actual cause.  Accordingly, the adequacy of the opinion in terms of the merits of the claim is not compromised, as the examiner thoroughly explained why the evidence does not show an in-service disease, injury, or event related to the Veteran's cervical spine disability. 

Regarding secondary service connection, the August 2014 examiner explained that there was no biomechanical relationship between the cervical spine and the lumbar spine, and thus no relationship existed between the two disabilities due to malalignment, either by way of causation or aggravation.  To illustrate this point, the examiner discussed how, by contrast, the weightbearing joints might compensate for disability of the lumbar spine, and also provided the example of how the left knee might bear the burden of compensating for disability of the right knee, and thus develop its own pathology as a result of such compensation.  The examiner explained that such a relationship did not obtain with respect to the cervical and lumbar spine segments.  The examiner further explained that there was no pathophysiologic relationship that could link degenerative change affecting the lumbar spine with degenerative change affecting the cervical spine.  The examiner also noted that the fact that the cervical spine disability was actually worse than the lumbar spine disability and progressed more rapidly indicated that it was not caused or aggravated by the lumbar spine disability, as the converse would be expected if such were the case -namely, that the lumbar spine disability would be more severe.  Finally, the examiner noted that the fact that the cervical spine symptoms and pathology did not manifest until around 2007, while the lumbar spine condition had been present since around 1973, also indicated that the two disabilities were not related, as there would have been neck problems much sooner if they were related.

In sum, the VA examiner provided specific, clear rationales in support of the conclusion reached. 

The Board has considered the Veteran's own opinion that her cervical spine disability is related to the latissimus dorsi pain with some limitation in range of motion of the neck during service, or to the lumbar spine disability due to malalignment.  Because the Veteran has a background as a nurse practitioner, she is competent to render medical opinions.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  Nevertheless, her opinion is outweighed by the August 2014 VA examiner's opinion.  The Veteran's opinion is conclusory in nature.  She has offered no explanation other than reference to the single episode of difficulty moving her neck during service, which the examiner explained was not due to symptoms or pathology involving the cervical spine itself, but rather due to upper back muscle spasm.  The Veteran's opinion does not account for this fact or otherwise explain why cervical spine pathology first detected many years after service would be related to this one-time episode.  She has not identified any other in-service disease, injury, or event to which her cervical spine disability may be related.  

Similarly, her general statement that her cervical spine disability was caused or aggravated by the lumbar spine disability due to malalignment is not supported by a rationale, and does not account for the August 2014 VA examiner's explanation that the cervical spine segment is not related biomechanically to the lumbar spine and thus would not be affected by alignment issues associated with the lumbar spine.  

Because the Veteran's opinion is not supported by an adequate explanation, its probative value must be discounted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  The VA examiner's opinion, by contrast, is supported by a thorough explanation specific to the facts of this case.  The VA examiner also possesses greater medical expertise than the Veteran, as the examiner is a medical doctor. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Finally, and as an independent factor, the Veteran's natural bias in supporting a claim for benefits cannot be overlooked.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]").  

Accordingly, the August 2014 VA examiner's opinion outweighs the Veteran's statements.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

In sum, the preponderance of the evidence shows that the Veteran's cervical spine disability is not linked to a disease or injury incurred or aggravated during active service and was not caused or aggravated by service-connected disability of the lumbar spine.  See 38 C.F.R. §§ 3.303(a), 3.310; Holton, 557 F.3d at 1366; Allen, 7 Vet. App. at 448.  

Service connection is also not established for chronic disease of the cervical spine based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(a); Walker, 708 F.3d at 1338.  As explained above, symptomatology or pathology of the cervical spine was not noted during service; the Veteran's limited range of motion of the neck was attributed to spasms of the muscles of the upper back, and not due a condition of the cervical spine.  Moreover, because it only occurred on one occasion, it is not sufficient to establish chronicity during service.  Finally, as symptoms or pathology of the cervical spine did not manifest until many years after service separation, a continuity of symptomatology after service is not shown.  In the alternative, as a cervical spine condition was not noted during service, service connection may not be established by way of continuity of symptomatology.  See Fountain, 27 Vet. App. at 263-64.  As arthritis of the cervical spine did not manifest within one year of service separation, presumptive service connection is not warranted.  See 38 C.F.R. § 3.307. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a cervical spine disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for disability of the cervical spine, including degenerative disc disease, status post cervical discectomy and fusion, and spinal stenosis, is denied. 



REMAND

The issue of entitlement to an earlier effective date of service connection for the lumbar spine disability must be remanded for further action by the AOJ.  The Veteran submitted a December 2015 notice of disagreement (NOD) regarding the effective date assigned in the January 2015 rating decision.  The NOD is timely.  See 38 C.F.R. § 20.302 (2016).  The RO has not yet responded to the Veteran's NOD, which was submitted almost a year ago.  See 38 C.F.R. §§ 19.26(d), 19.29 (2016) (setting forth requirements for issuing an SOC once a NOD has been filed).  

Consequently, this claim must be remanded for issuance of an SOC.  See 38 C.F.R. §§ 19.9(c), 19.26(d), 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Veteran must also be notified of her right to a de novo review of the January 2015 and December 2015 rating decisions (the latter denied an earlier effective date) by a Decision Review Officer (DRO) pursuant to 38 C.F.R. § 3.2600 (2016) and provided 60 days from the date of mailing of the notice to request such a review.  If the benefits sought are not granted, and after issuance of the SOC, the Veteran must submit a timely substantive appeal (VA Form 9 or equivalent statement) if she wishes to have this issue certified to the Board for appellate review.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran written notice acknowledging her December 2015 NOD and informing her of the right to elect de novo review of the January 2015 and December 2015 rating decisions by a Decision Review Officer (DRO) regarding the effective date of service connection of the lumbar spine disability, or to proceed with the traditional appeal process.  

2. After the Veteran has responded to the letter informing her of the right to de novo review by a DRO, or after the time period for response has elapsed, issue a statement of the case (SOC) addressing the effective date issue, unless the benefits sought are granted.  Copies of the SOC must be sent to the Veteran and her representative, and she must be informed of the requirements for perfecting the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This issue must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


